ORDER DISMISSING APPEAL
MAYLINN SMITH, Chief Justice.
¶ 1 On August 12, 2016 this Court issued an order requesting a status update regarding the above entitled matter. The parties were given thirty (30) days to provide the appellate court with information regarding whether there were any actionable matters remaining for the appellate court to resolve. As of this date nothing has been filed in this matter.
¶ 2 Given the lack of any status update filed in this matter, the Appellate Court hereby ORDERS that the above-entitled matter be dismissed without prejudice. This Court will no longer have jurisdiction in this matter.
SO ORDER.